— Order, Supreme Court, New York County (Burton S. Sherman, J.), entered on or about November 14, 1991, which denied defendant’s motion to dismiss the complaint for failure to serve a proper notice of claim, and granted plaintiffs cross-motion to amend the bill of particulars, unanimously affirmed, without costs.
The notice of claim was sufficient to enable defendant New York City Housing Authority (NYCHA) to locate any defects and to conduct an investigation at the designated building. *422Thus, the trial court properly denied NYCHA’s motion to dismiss and granted plaintiffs cross-motion to amend the bill of particulars to include the correct building address number (see, Shea v Incorporated Vil. of Head of Harbor, 180 AD2d 675). Concur — Ellerin, J. P., Wallach, Ross, Kassal and Rubin, JJ.